Title: To George Washington from Timothy Pickering, 1 July 1799
From: Pickering, Timothy
To: Washington, George



Sir
Philadelphia July 1. 1799.

This morning’s mail brought me your letter of the 25th. I will forward the two letters you inclosed for John Trumbull Esqr. & Mr Dandridge, to the care of Mr King, by the Grantham packet, which is to sail this week.
Governor Davie of No. Carolina is appointed, and, should the mission proceed, will accept the place of Envoy to the French Republic, in the room of Patrick Henry Esqr. who declined, and is since dead. I have made no publication of this fact, nor shall I do it. Would to God it was possible to annihilate the original act—and the remembrance of it. I am most respectfully sir, your obt servt

Timothy Pickering


P.S. I inclose a letter confirming the report that La Fayette has been thought of for the French Envoy to the U. States.

